Citation Nr: 1512236	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable initial rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cheyenne, Wyoming.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Initially, additional private medical records relating to the Veteran's right shoulder and low back disabilities may be available in this case that have not been obtained.  Private treatment records from John L. Bender, M.D. indicate that the Veteran was treated for his right shoulder and low back pain on a follow-up visit in December 2011.  However, no other treatment records dated prior to this date are associated with the claims file.  VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding private treatment records relating to the Veteran's claimed disabilities, to include those from Dr. Bender.

With respect to the right shoulder and low back disabilities, the Veteran contends that these disabilities are a result of injuries while playing football at the U.S. Air Force Academy in service.  Service treatment records show that the Veteran was treated for back and right shoulder injuries secondary to playing football on multiple occasions.  In September 1969, he reported that he was kicked in the back while playing football; the impression was contusion.  In an April 1971 service treatment report, the Veteran complained of right shoulder injury while playing football and the impression was bursitis, rotator cuff; a December 1980 service treatment report noted an impression of shoulder contusion.  On his January 1992 service separation examination, the Veteran reported shoulder and lower back pain as a result of 4 years of intercollegiate football.

In conjunction with these claims, the Veteran was provided VA examinations in December 2011 and May 2013, to ascertain the relationship between the claimed disabilities and his service.  The December 2011 VA examiner provided a negative etiological opinion because "no chronicity was observed" as relating to medical treatment received for the Veteran's right shoulder.  Specifically, the examiner stated that "[a]lthough there is mention and evaluation of a right shoulder condition while in military service, the last mention was approx. 1973 with no further evaluation or C/O [(complaint of)] until 2011.  Therefore, no chronicity is observed, 28 years w/o [(without)] Sx [(symptom)].  Mild osteoarthritis would be an( )expected finding in a veteran of this age."

The May 2013 VA examiner also provided a negative etiological opinion, again based on a lack of history of medical care for the Veteran's low back.  The examiner noted that although service treatment records showed the Veteran's complaints of low back pain in September 1990, there are no records regarding ongoing problems with low back until 2012.  The examiner states that "[a]s there is approximately 20 years between the time that he separated from military service to the time that the lumbar MRI [(magnetic resonance imaging)] was done, it is less likely than not that the current lumbar condition is related to the incident of low back injury while serving in the Air Force.  There is no nexus that connects these two points in time."

The Veteran claims that neither opinion is supported by an adequate rationale.  The Board agrees.  In a December 2014 Informal Hearing Presentation, the Veteran's representative argues that the Veteran has provided statements to the effect that he has suffered from symptoms of both the right shoulder and the back continuously since service.  In a November 2013 written statement, the Veteran's wife who has been married to him for 40 years also reported the Veteran's experienced continuing right shoulder and back pain ever since his injuries in service.  

However, the medical opinions provided by the December 2011 and May 2013 VA examiners failed to consider the Veteran's competent statements regarding symptomatology.  The Veteran contends that while VA examiners are under no obligation to discuss every item of evidence, this information goes directly toward the offered rationales and merits considered discussion.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board emphasizes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

The Veteran also claims that the December 2011 VA examiner never considered a recent right shoulder MRI conducted in February 2012 that he claims shows more than "mild osteoarthritis" of the right shoulder.  The Board further notes that the December 2011 VA examiner did not address Dr. Bender's statement in the December 2011 visit summary that "[t]he apparent precipitating event [as relating to the Veteran's complaint of right shoulder pain] was football injuries years ago."

Given the deficiencies in the December 2011 and May 2013 VA examination reports, the Board must remand this case for supplemental medical nexus opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

With respect to the Veteran's claims for service-connected hemorrhoids, in the December 2014 Informal Hearing Presentation, the Veteran's representative requests a new examination be performed, if possible, during a flare-up of the Veteran's hemorrhoids, claiming that his condition is worse during such periods.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).  

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  As such, the RO should arrange for an additional VA medical examination to be provided during a flare-up for the Veteran's service-connected hemorrhoids.  See Ardison, 2 Vet. App. at 407-8.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his right shoulder and back disabilities since his discharge from the service in June 1992.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all identified records relating to the Veteran's treatments for the right shoulder and low back from Dr. John L. Bender.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and advise him that if he has a flare-up(s) of his hemorrhoids prior to a scheduled VA examination, he should present himself to a VA outpatient clinic for an examination(s) to document the outbreak, including a description of the hemorrhoids to include whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia, or with fissures. Appropriate instructions must be provided to the Veteran in this regard.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  To the extent possible, this examination must be scheduled during a period of flare-up of this condition.  The examining facility must be fully informed of this requirement in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's hemorrhoids.  Every reasonable effort must be made to secure such an examination during a flare-up of his hemorrhoids.  Appropriate instructions must be provided to the Veteran in this regard.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must specifically state whether any external or internal hemorrhoids found are best characterized as one of the following: (1) mild or moderate; (2) large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (3) with persistent bleeding and with secondary anemia, or with fissures. 

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

4.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise, to determine any relationship between the Veteran's currently diagnosed low back and right shoulder disabilities and his service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back or right shoulder disability is etiologically related to his period of active military service, to include the reported injuries while playing football.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.

In rendering the requested opinion and rationale, the examiner must address and attempt to reconcile any conflicting medical opinion of record, to include the December 2011 statement from John L. Bender, M.D. and note that the fact that there is no documentation of treatment is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

